   18-03283-KMS Dkt 215 Filed 01/10/19 Entered 01/10/19 16:14:50 Page 1 of 1



__________________________________________________________________
                                              SO ORDERED,



                                              Judge Katharine M. Samson
                                              United States Bankruptcy Judge
                                              Date Signed: January 10, 2019

             The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________
                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                                 Chapter 11

Magee Benevolent Association d/b/a MGH, Debtor.                        Case No. 18-03283-KMS


                                             ORDER


       This cause is before the Court on IRS’ Motion for Extension in Light of Lapse of
Appropriations [Dkt. #212], seeking an extension of the deadline to respond to Debtor’s Objection
to IRS Proof of Claim [Dkt. #208], in the above-captioned case. The Court finds and orders as
follows:

        IT IS THEREFORE ORDERED that in light of the current lapse of appropriations funding
for the Department of Justice, the deadline for IRS to respond to Debtor’s Objection to IRS Proof
of Claim is hereby extended to March 8, 2019, as outlined in IRS’ Motion for Extension in Light
of Lapse of Appropriations.

       IT IS FURTHER ORDERED upon granting of this motion, if Congress does not
appropriate funds for the Department of Justice by March 8, 2019, undersigned counsel will notify
the Court before the deadline, and seek an additional extension.

                                     ## END OF ORDER ##

Submitted by:                                      /s/ Tabitha Bandi
                                                   Tabitha Bandi (MSB# 105112)
                                                   Assistant U.S. Attorney
                                                   501 E. Court Street, Suite, 4.430
                                                   Jackson, Mississippi 39201
                                                   Telephone: 601-973-2836
                                                   tabitha.bandi@usdoj.gov
                                                   Attorney for Internal Revenue Service
